Title: To Thomas Jefferson from Albert Gallatin, 8 September 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     New York 8th Septer. 1808
                  
                  I enclose the following papers.
                  1. Application to Havannah at particular request of the parties.
                  2. A letter from Soderstrom. Shall the collector of Baltimore be directed to give him the certificates he requires? The object is to subject to penalties Swedish or Americo-Swedish subjects trading to this country contrary to certain regulations of the Swedish Government, & to enforce on those subjects here the authority claimed over them by Soderstrom. His unanswered letter of July I sent long ago to Mr. Rodney for his opinion with a request to transmit both to you. Your decision has never been received.
                  3. Recommendations for office of Receiver at Steubenville. The question seems to lie between Wilson & Dickenson.
                  I do not recollect whether you have filled the place of commissr. of loans in Georgia vacant by the death of Alger deceased near 3 months ago.
                  I have given the directions for the vessel intended to go to Europe. But I think she might have been delayed till we had received answers to the proposals sent by the St. Michael. Till then we do not know precisely the ground to be taken in Russia. You know that my opinion was contrary to the mission there during the recess of the Senate: and our critical & doubtful situation at home does not seem to recommend at this time an appointment which must necessarily be unpopular.
                  Last accounts from the collector of Champlain have induced me to request the Governor of New York that he would send a company of militia there. In relation to the embargo we have nothing else new of importance.
                  With respectful attachment Your obedt. Servt.
                  
                     Albert Gallatin 
                     
                  
               